DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020, 06/02/2022, 07/04/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ourmazd Ojan on 08/18/2022.
The application has been amended as follows:

Claims 1-2. Cancelled
Claims 3-4. Cancelled
Claim 5, An electric storage system comprising: 
 a switching unit which is arranged between an electric storage unit of an electric storage device which is configured to be connectable in parallel with another power supply device and wire which is configured to electrically connect the electric storage device and the another power supply device, wherein the switching unit is configured to switch an electrical connection relationship between the wire and the electric storage unit; 
a restriction unit which is connected in parallel with the switching unit between the wire and the electric storage unit, has a higher resistance than the switching unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and suppress current flowing in a direction from the wire to the electric storage unit, 
wherein the restriction unit includes:
a current amount restricting unit which is configured to restrict a current amount of current flowing through the restriction unit; and 
a current direction restricting unit which is connected in series with the current amount restricting unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and prevent current from flowing in a direction from the wire to the electric storage unit, wherein the restriction unit further has a connecting unit which is connected in series with the current amount restricting unit and the current directing restricting unit, and which is configured to electrically connect the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire; 
a switching control unit which is configured to control the switching unit; and 
a restriction control unit which is configured to control the restriction unit, wherein 
the switching control unit is configured to control the switching unit such that (i) when a terminal voltage of the switching unit meets a predetermined condition, the switching unit electrically connects the wire and the electric storage unit, and (ii) when the terminal voltage of the switching unit does not meet the predetermined condition, the switching unit electrically disconnects the wire and the electric storage unit, and 
the restriction control unit is configured to control the connecting unit such that when the switching unit electrically disconnects the wire and the electric storage unit, the connecting unit electrically connects the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire. 

Claim 6, The electric storage system according to claim 5, wherein the restriction control unit is configured to control the connecting unit such that after the switching unit electrically connects the wire and the electric storage unit, the connecting unit electrically disconnects the current amount restricting unit, the current direction restricting unit, and the electric storage unit from the wire.  
Claim 7-8 Cancelled
Claim 9 The electric storage system according to claim 5, wherein the current direction restricting unit has a diode, and the diode is arranged such that a direction from the electric storage unit to the wire is a forward direction.

Claim 10 The electric storage system according to claim 9, wherein the current amount restricting unit further includes a fixed resistor connected in series with the diode.

Claim 11-12 Cancelled

Claim 13 The electric storage system according to claim 5, wherein the restriction unit is configured to be attachable and detachable to/from one end and an other end of the switching unit.

Claim 14 The electric storage system according to claim 5, wherein the electric storage device includes the switching unit and the restriction unit, and is configured to be attachable and detachable to/from the wire.

Claim 15 Cancelled

Claim 16 The electric storage system according to claim 5, further comprising a restriction control unit which is configured to control the restriction unit, wherein the restriction control unit is configured to control the connecting unit such that the connecting unit electrically connects the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire when the electric storage system is physically or electrically connected to a load device outside the electric storage system or before the electric storage system is electrically connected to the load device outside the electric storage system.

Claim 17 The electric storage system according to claim 16, further comprising a switching control unit which is configured to control the switching unit, wherein the switching control unit is configured to control the switching unit such that the switching unit electrically disconnects the wire and the electric storage unit before the electric storage system is electrically connected to the load device outside the electric storage system.

Claim 18 The electric storage system according to claim 9, wherein the current amount restricting unit further includes a constant power load connected in series with the diode.

Claim 19 The electric storage system according to claim 9, wherein the current amount restricting unit further includes a constant current load connected in series with the diode.


Allowable Subject Matter
Claims 5-6, 9-10, 13-14, 16-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record fails to teach: 
a restriction unit which is connected in parallel with the switching unit between the wire and the electric storage unit, has a higher resistance than the switching unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and suppress current flowing in a direction from the wire to the electric storage unit, 
wherein the restriction unit includes:
a current amount restricting unit which is configured to restrict a current amount of current flowing through the restriction unit; and 
a current direction restricting unit which is connected in series with the current amount restricting unit, and is configured to cause current to flow in a direction from the electric storage unit to the wire and prevent current from flowing in a direction from the wire to the electric storage unit, wherein the restriction unit further has a connecting unit which is connected in series with the current amount restricting unit and the current directing restricting unit, and which is configured to electrically connect the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire; 
a switching control unit which is configured to control the switching unit; and 
a restriction control unit which is configured to control the restriction unit, wherein 
the switching control unit is configured to control the switching unit such that (i) when a terminal voltage of the switching unit meets a predetermined condition, the switching unit electrically connects the wire and the electric storage unit, and (ii) when the terminal voltage of the switching unit does not meet the predetermined condition, the switching unit electrically disconnects the wire and the electric storage unit, and 
the restriction control unit is configured to control the connecting unit such that when the switching unit electrically disconnects the wire and the electric storage unit, the connecting unit electrically connects the current amount restricting unit, the current direction restricting unit, and the electric storage unit to the wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836